GARTH, Circuit Judge,
dissenting:
As a Senior Circuit judge, I am permitted to vote only for panel rehearing and not for rehearing in banc. While it would appear that such a vote would be fruitless in light of the majority opinion, I nevertheless record my vote for panel rehearing because of the importance of this case.
In my panel dissent, I point out the need for giving content to a standard for a due process based § 1983 cause of action. Such a standard is essential for the bar, the district court, and for future decisions of this court. Although I disagreed with the majority with respect to other aspects of the majority’s opinion, i.e. failure to plead with the requisite specificity, recognition of a constitutional violation when the damage complained of was caused by the plaintiffs own hand, and failure to conform to Supreme Court precedent for municipal liability, there is very little question in my mind that the overriding issue for determination should be a meaningful and well defined standard § 1983 standard.
The panel majority, by failing to specify such a standard, has in my opinion abdicated an essential function of an appellate court. It was for that reason that I urged rehearing in banc when I concluded my *686panel dissent. This court, by now denying rehearing, has endorsed the panel’s failure to provide necessary instruction in this critical area.
Were I permitted to vote for rehearing in banc, I would do so. As a senior circuit judge, however, I am remitted to voting only for panel rehearing. I so vote.